DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 9, in the reply filed on March 10, 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3, #14A and 25A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakayama et al. (USPN 8,323,761).

Nakayama et al. disclose an assembly (Figures 1 and 2; Abstract) comprising: a backing (Figure 1, #2A); and a polymeric surfacing film adhered to the backing (Figure 1, #3A and 4A), the polymeric surfacing film comprising: a continuous first cut defining a first geometric shape (Figure 1, #53A; Column 10, lines 8 – 21); and a continuous second cut spaced apart from and substantially congruent with the continuous first cut in at least one of an x and y direction (Figure 1, #53A; Column 10, lines 8 – 21), wherein a portion of the polymeric surfacing film located between the first cut and the second cut is removable from the backing (Figure 1, #53A; Column 10, lines 8 – 21) as in claim 1. With respect to claim 5, the second cut defines at least one incongruent portion (Figure 2, the gap between labels 51A).  Regarding to claim 7, the backing comprises a material chosen from at least one of a paper and a polyethylene liner, wherein the polyethylene liner optionally includes a release coating (Column 6, lines 4 – 62A).  For claim 8, the polymeric surfacing film comprises a polyurethane (Column 11, line 39 – 57).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. (WO 02/072351 A1) in view of Nakayama et al. (USPN 8,323,761).

Mikkelsen et al. disclose an assembly (Figures; Abstract) comprising: a backing (Figure 2, #56); and a surfacing layer adhered to the backing (Figure 2, #52 and 54), the layer comprising: a continuous first cut defining a first geometric shape (Figure 2, #58); and wherein the geometric shape may have a variety of configurations as can the removable waste material (Page 7, lines1 – 8) as in claim 1. With respect to claim 5, the second cut defines at least one incongruent portion (Figure 8b, #100). For claim 6, the incongruent portion defines a tab (Figure 8b, #!00).  However, Mikkelsen et al. fail to disclose polymeric surfacing film, a continuous second cut spaced apart from and substantially congruent with the continuous first cut in at least one of an x and y direction, wherein a portion of the polymeric surfacing film located between the first cut and the second cut is removable from the backing, the first cut and the second cut are spaced from about 0.5 mm to about 20 mm apart, the first geometric shape comprises an interior feature defined by a continuous third cut defining the interior feature and a continuous fourth cut substantially congruent with the continuous third cut, the polymeric surfacing film comprises a second geometric shape different than the first geometric shape and comprising a fifth cut defining the second geometric shape and a sixth cut spaced apart from and substantially congruent with the first cut, the backing comprises a material chosen from at least one of a paper and a polyethylene liner, wherein the polyethylene liner optionally includes a release coating, the polymeric surfacing film comprises a polyurethane, and the first and second geometric shapes is a paint protection polymeric surfacing film, a window tint polymeric surfacing film, or a component thereof.

Nakayama et al. teach an assembly (Figures 1 and 2; Abstract) comprising: a backing (Figure 1, #2A); and a polymeric surfacing film adhered to the backing (Figure 1, #3A and 4A), the polymeric surfacing film comprising: a continuous first cut defining a first geometric shape (Figure 1, #53A; Column 10, lines 8 – 21); and a continuous second cut spaced apart from and substantially congruent with the continuous first cut in at least one of an x and y direction (Figure 1, #53A; Column 10, lines 8 – 21), wherein a portion of the polymeric surfacing film located between the first cut and the second cut is removable from the backing (Figure 1, #53A; Column 10, lines 8 – 21), the second cut defines at least one incongruent portion (Figure 2, the gap between labels 51A), the backing comprises a material chosen from at least one of a paper and a polyethylene liner, wherein the polyethylene liner optionally includes a release coating (Column 6, lines 4 – 62A), and the polymeric surfacing film comprises a polyurethane (Column 11, line 39 – 57) for the purpose forming an adhesive assembly that has minimal defects formed in the surface (Abstract).  

Jones teaches an assembly (Figures; Abstract) having a continuous second cut spaced apart from and substantially congruent with the continuous first cut in at least one of an x and y direction (Figure 1, #22 and 24), wherein a portion of the material located between the first cut and the second cut is removable from the backing Figure 1, #26), the first cut and the second cut are spaced from about 0.5 mm to about 20 mm apart (Column 3, lines 63 – 66), and the first and second geometric shapes is a paint protection polymeric surfacing film (Abstract) for the purpose of controlling the removal of a material from a surface (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a polymeric surface film and continuous congruent cuts in Mikkelsen et al. in order to form an adhesive assembly that has minimal defects formed in the surface as taught by Nakayama et al. and to control the removal of a material from a surface as taught by Jones.

With regard to the limitations of “the first geometric shape comprises an interior feature defined by a continuous third cut defining the interior feature and a continuous fourth cut substantially congruent with the continuous third cut, the polymeric surfacing film comprises a second geometric shape different than the first geometric shape and comprising a fifth cut defining the second geometric shape and a sixth cut spaced apart from and substantially congruent with the first cut”, Mikkelsen et al. disclose an assembly (Figures; Abstract) comprising: a backing (Figure 2, #56); and a surfacing layer adhered to the backing (Figure 2, #52 and 54), the layer comprising: a continuous first cut defining a first geometric shape (Figure 2, #58); and wherein the geometric shape may have a variety of configurations as can the removable waste material (Page 7, lines1 – 8; Figure 2, #58).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have multiple cut lines in the assembly, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 25, 2021